DETAILED ACTION
Examiner’s Amendment

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kirt Iverson (62,660) on 03 June 2022.

The application has been amended as follows: 
In the claims:
In claim 1, last limitation, please replace:
“view screen outside the soft boundary”
with
--view screen outside the soft boundary zone--

In claim 1, last limitation, please replace:
“subject from the soft boundary” 
with
--subject from the soft boundary zone--

In claim 2, first limitation, please replace:
“a hard boundary zone on the view screen”
with
--a hard boundary zone on the two-dimensional view screen--

In claim 5, first line, please replace: 
“an additional composition module”
with
--a composition module—

In claim 5, second line, please replace: 
“the additional composition module”
with
--the composition module—

In claim 10, last limitation, please replace:
“view screen outside the soft boundary”
with
--view screen outside the soft boundary zone--

In claim 10, last limitation, please replace:
“subject from the soft boundary” 
with
--subject from the soft boundary zone—

In claim 10, first limitation, please replace:
“including the soft boundary”
with 
--including the soft boundary--

In claim 14, first line, please replace: 
“an additional composition module”
with
--a composition module--

In claim 14, third line, please replace: 
“the additional composition module”
with
--the composition module--

In claim 18, last limitation, please replace:
“view screen outside the soft boundary”
with
--view screen outside the soft boundary zone--

In claim 18, last limitation, please replace:
“subject from the soft boundary” 
with
--subject from the soft boundary zone--

In claim 20, first line, please replace: 
“an additional composition module”
with
--a composition module--

In claim 20, second line, please replace: 
“the additional composition module”
with
--the composition module--

Allowable Subject Matter
Claims 1 – 20 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612